233 F.3d 473 (7th Cir. 2000)
The Society of Lloyd's, Plaintiff-Appellee,v.James Frederick Ashenden, et al., Defendants-Appellants.
Nos.  99-3195, 99-4064, 00-1066, 00-1371,  00-1430 & 00-1702
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 19, 2000Decided November 27, 2000

Appeals from the United States District Court  for the Northern District of Illinois, Eastern Division.  Nos. 98 C 5335, 99 C 2651--Harry D. Leinenweber, Judge.[Copyrighted Material Omitted]
Before Posner, Manion, and Kanne, Circuit Judges.
Posner, Circuit Judge.


1
These are diversity suits  brought in the federal district court in Chicago  by Lloyd's, a foreign corporation (see Haynsworth  v. The Corporation, 121 F.3d 956, 958 (5th Cir.  1997)), against American members ("names") of  insurance syndicates that Lloyd's manages. 28  U.S.C. sec. 1332(a)(2). Lloyd's wanted to use the  Illinois Uniform Foreign Money-Judgments  Recognition Act, 735 ILCS 5/12-618 to 626, to  collect money judgments, each for several hundred  thousand dollars, that it had obtained against  the defendants in an English court after the  names' repeated efforts in earlier litigation to  knock out the forum-selection clause in their  contracts with Lloyd's had failed. Bonny v.  Society of Lloyd's, 3 F.3d 156 (7th Cir. 1993);  Lipcon v. Underwriters at Lloyd's, 148 F.3d 1285  (11th Cir. 1998); Richards v. Lloyd's of London,  135 F.3d 1289 (9th Cir. 1998); Haynsworth v. The  Corporation, supra; Allen v. Lloyd's of London,  94 F.3d 923 (4th Cir. 1996); Roby v. Corporation  of Lloyd's, 996 F.2d 1353 (2d Cir. 1993).  Pursuant to this strategy, Lloyd's filed the  judgments in the district court and then issued  "citations" pursuant to the Illinois procedure  for executing a judgment. The filing of the  judgments inaugurated this federal-court  proceeding to collect them; and state law, in  this case the Illinois citations statute, 735  ILCS 5/2-1402, supplies the procedure for  executing a federal-court judgment. Fed. R. Civ.  Pro. 69(a); Resolution Trust Corp. v. Ruggiero,  994 F.2d 1221, 1226 (7th Cir. 1993); 12 Charles  A. Wright, Arthur R. Miller & Richard L. Marcus,  Federal Practice and Procedure sec. 3012, p. 148  (1997). The statute allows the holder of a  judgment to depose the judgment debtor respecting  the existence, amount, and whereabouts of assets  that can be seized to satisfy the judgment; to  impose a lien on those assets; and to command the  debtor to turn over to the judgment creditor as  many of the seizable assets as may be necessary  to satisfy the judgment. See Bank of Aspen v. Fox  Cartage, Inc., 533 N.E.2d 1080, 1083 (Ill. 1989).


2
The defendants ignored the citations and instead  asked the district court not to recognize the  English judgments as being enforceable in  Illinois. They argued that those judgments had  denied them due process of law and therefore were  not enforceable under the foreign money-judgments  recognition act, which makes a judgment rendered  by a court outside the United States  unenforceable in Illinois if "the judgment was  rendered under a system which does not provide  impartial tribunals or procedures compatible with  the requirements of due process of law." 735 ILCS  5/12-621 (emphasis added); see also 5/12-620. The  district court rejected the argument and granted  summary judgment for Lloyd's, declaring the  judgments enforceable and so the issuance of  citations proper.


3
We have italicized the word that defeats the  defendants' argument. The judgments about which  they complain were rendered by the Queen's Bench  Division of England's High Court, which  corresponds to our federal district courts; they  were affirmed by the Court of Appeal, which  corresponds to the federal courts of appeals; and  the Appellate Committee of the House of Lords,  which corresponds to the U.S. Supreme Court,  denied the defendants' petition for review. Any  suggestion that this system of courts "does not  provide impartial tribunals or procedures  compatible with the requirements of due process  of law" borders on the risible. "[T]he courts of  England are fair and neutral forums." Riley v.  Kingsley Underwriting Agencies, Ltd., 969 F.2d  953, 958 (10th Cir. 1992); to same effect see  Haynsworth v. The Corporation, supra, 121 F.3d at  967; Roby v. Corporation of Lloyd's, supra, 996  F.2d at 1363. The origins of our concept of due  process of law are English, Dent v. West  Virginia, 129 U.S. 114, 123 (1889); Hurtado v.  California, 110 U.S. 516, 528-32 (1884); Coniston  Corp. v. Village of Hoffman Estates, 844 F.2d  461, 465 (7th Cir 1988); Keith Jurow, "Untimely  Thoughts: A Reconsideration of the Origins of Due  Process of Law," 19 Am. J. Legal Hist. 265  (1975), and the English courts, especially the  Supreme Court of Judicature (composed of the High  Court and the Court of Appeal) and the Appellate  Committee of the House of Lords, the tribunals  involved in the judgments challenged here, are  highly regarded for impartiality,  professionalism, and scrupulous regard for  procedural rights. The English judicial "system .  . . is the very fount from which our system  developed; a system which has procedures and  goals which closely parallel our own." In re  Hashim, 213 F.3d 1169, 1172 (9th Cir. 2000),  quoting Somportex Ltd. v. Philadelphia Chewing  Gum Corp., 318 F. Supp. 161, 166 (E.D. Pa. 1970),  aff'd, 453 F.2d 435 (3d Cir. 1971). "United  States courts which have inherited major portions  of their judicial traditions and procedure from  the United Kingdom are hardly in a position to  call the Queen's Bench a kangaroo court." British  Midland Airways Ltd. v. International Travel,  Inc., 497 F.2d 869, 871 (9th Cir. 1974).


4
Not that the English concept of fair procedure  is identical to ours; but we cannot believe that  the Illinois statute is intended to bar the  enforcement of all judgments of any foreign legal  system that does not conform its procedural  doctrines to the latest twist and turn of our  courts regarding, for example, the circumstances  under which due process requires an opportunity  for a hearing in advance of the deprivation of a  substantive right rather than afterwards. See  Hilton v. Guyot, 159 U.S. 113, 205 (1895);  Ingersoll Milling Machine Co. v. Granger, 833  F.2d 680, 687-88 (7th Cir. 1987). It is a fair  guess that no foreign nation has decided to  incorporate our due process doctrines into its  own procedural law; and so we interpret "due  process" in the Illinois statute (which,  remember, is a uniform act, not one intended to  reflect the idiosyncratic jurisprudence of a  particular state) to refer to a concept of fair  procedure simple and basic enough to describe the  judicial processes of civilized nations, our  peers. The statute requires only that the foreign  procedure be "compatible with the requirements of  due process of law," and we have interpreted this  to mean that the foreign procedures are  "fundamentally fair" and do not offend against  "basic fairness." Id. at 687-88; see also Hilton  v Guyot, supra, 159 U.S. at 202-03; Wilson v.  Marchington, 127 F.3d 805, 811 (9th Cir. 1997);  Guinness PLC v. Ward, 955 F.2d 875, 900-01 (4th  Cir. 1992); Banco Minero v. Ross, 172 S.W. 711,  714-15 (Tex. 1915).


5
We'll call this the "international concept of  due process" to distinguish it from the complex  concept that has emerged from American case law.  We note that it is even less demanding than the  test the courts use to determine whether to  enforce a foreign arbitral award under the New  York Convention, 9 U.S.C. sec. 201 et seq., whose  due process defense (that a party lacked "proper  notice of the appointment of the arbitrator or of  the arbitration proceedings or was otherwise  unable to present his case," Article V(1) (b), 9  U.S.C. sec. 201) has been interpreted to mean the  enforcing jurisdiction's concept of due process,  albeit a rather minimal such concept. Iran  Aircraft Industries v. Avco Corp., 980 F.2d 141,  145-46 (2d Cir. 1992); see also Generica Ltd. v.  Pharmaceutical Basics, Inc., 125 F.3d 1123, 1129-  31 (7th Cir. 1997).


6
It is true that no evidence was presented in the  district court on whether England has a civilized  legal system, but that is because the question is  not open to doubt. We need not consider what kind  of evidence would suffice to show that a foreign  legal system "does not provide impartial  tribunals or procedures compatible with the  requirements of due process of law" if the  challenged judgment had been rendered by Cuba,  North Korea, Iran, Iraq, Congo, or some other  nation whose adherence to the rule of law and  commitment to the norm of due process are open to  serious question, see, e.g., Bank Melli Iran v.  Pahlavi, 58 F.3d 1406, 1411-12 (9th Cir. 1995);  Choi v. Kim, 50 F.3d 244, 249-50 (3d Cir. 1995);  Banco Minero v. Ross, supra, 172 S.W. at 715;  Bridgeway Corp. v. Citibank, 45 F. Supp. 2d 276,  286-89 (S.D.N.Y. 1999), as England's are not. It  is anyway not a question of fact. It is not,  strictly speaking, a question of law either, but  it is a question about the law of a foreign  nation, and in answering such questions a federal  court is not limited to the consideration of  evidence that would be admissible under the  Federal Rules of Evidence; any relevant material  or source may be consulted. Fed. R. Civ. P. 44.1;  Pittway Corp. v. United States, 88 F.3d 501, 504  (7th Cir. 1996); 9 Charles A. Wright & Arthur R.  Miller, Federal Practice and Procedure sec. 2446  (1995).


7
Rather than trying to impugn the English legal  system en gross, the defendants argue that the  Illinois statute requires us to determine whether  the particular judgments that they are  challenging were issued in proceedings that  conform to the requirements of due process of law  as it has come to be understood in the case law  of Illinois and other American jurisdictions. The  statute, with its reference to "system," does not  support such a retail approach, which would  moreover be inconsistent with providing a  streamlined, expeditious method for collecting  money judgments rendered by courts in other  jurisdictions--which would in effect give the  judgment creditor a further appeal on the merits.  The process of collecting a judgment is not meant  to require a second lawsuit, see Bank of Aspen v.  Fox Cartage, Inc., supra, 127, 533 N.E.2d at 1083;  Resolution Trust Corp. v. Ruggiero, supra, 994  F.2d at 1226, thus converting every successful  multinational suit for damages into two suits  (actually three, as we'll see at the end of this  opinion). But that is the implication of the  defendants' argument. They claim to be free to  object in the collection phase of the case to the  procedures employed at the merits phase, even  though they were free to challenge those  procedures at that phase and indeed did so.


8
Even if the retail approach is valid--and we  want to emphasize our belief that it is not--it  cannot possibly avail the defendants here unless  they are right that the approach requires  subjecting the foreign proceeding to the  specifics of the American doctrine of due  process. They are not right. Just as no judgments  of a foreign legal system would be enforceable in  Illinois if the system had to conform to the  specifics of the American doctrine of due  process, so very few foreign judgments would be  enforceable in Illinois if the proceeding in  which such a judgment was rendered had to conform  to those specifics. In a case decided by a  foreign court system that has not adopted every  jot and tittle of American due process (and no  foreign court system has, to our knowledge, done  that), it will be sheer accident that a  particular proceeding happened to conform in  every particular to our complex understanding of  due process. So even the retail approach, in  order to get within miles of being reasonable,  would have to content itself with requiring  foreign conformity to the international concept  of due process.


9
And now let us for the sake of completeness  apply that concept to the particulars of these  judgments.


10
A bit of background (much simplified): Lloyd's,  contrary to popular understanding, is not an  insurer, but rather the overseer of the London  insurance market. The actual insurance is written  by syndicates of "names." The syndicates do not  have limited liability, and so the personal  assets of the names are at risk should an insured  obtain a judgment for more than the assets of the  syndicate that insured him. In the late 1980s and  early 1990s the Lloyd's-supervised syndicates  incurred huge underwriting losses that threatened  to destroy the London insurance market. To ward  off this disaster the governing body of Lloyd's,  a Council elected primarily by the managing  agents of the syndicates, created a company  called "Equitas" to reinsure the risks  underwritten by the syndicates. The reinsurance  would both protect the insureds against being  unable to collect the proceeds of their insurance  policies from the syndicates and protect the  names from unlimited personal liability for the  underwriting losses. To finance the new company,  Lloyd's levied an assessment (the reinsurance  premium) against all the names. Lloyd's offered a  discount on the assessment to induce the names to  go along with this plan voluntarily, and 95  percent of them did. The defendants are among  those who did not, and Lloyd's sued them in the  High Court to collect the assessment. The suit  was based on the contract with Equitas, Lloyd's  Council having (pursuant to a by-law that it had  adopted) appointed "substitute agents" for all  the names, and these agents having signed the  contract on behalf of the defendants as of the  other recusant names.


11
In the English court the defendants opposed  Lloyd's suit on the basis of two clauses which  they contend would, if enforced, deny them due  process of law; and they renew the contention  here. The first clause, the "pay now sue later"  clause as the parties call it, forbids names, in  suits (such as the ones before us) by Lloyd's to  collect the assessment, to set off against the  claim by Lloyd's any claim the names might have  against Lloyd's, such as a claim that the  contract had been induced by fraud. If they want  to press such a claim they have to file a  separate suit. (Some have now done so, and lost.  Society of Lloyd's v. Jaffray, 2000 WL 1629463  (Queen's Bench Division Commercial Court Nov. 3,  2000).) The second clause, the "conclusive  evidence" clause, makes Lloyd's determination of  the amount of the assessment "conclusive" "in the  absence of manifest error." The defendants claim  that the High Court refused to order Lloyd's to  provide them with enough information about how  the assessment had been calculated to enable them  to prove manifest error.


12
Both clauses therefore curtail the names'  procedural rights. But due process is not a fixed  menu of procedural rights. How much process is  due depends on the circumstances. For the  principle, see Gilbert v. Homar, 520 U.S. 924,  930-31 (1997), and Mathews v. Eldridge, 424 U.S.  319, 335 (1976), and for applications see, e.g.,  United States v. All Assets & Equipment of West  Side Building Corp., 188 F.3d 440, 443-44 (7th  Cir. 1999); Caldwell v. Miller, 790 F.2d 589,  608-09 (7th Cir. 1986); United States v. Any &  All Radio Station Transmission Equipment, 218  F.3d 543, 550 (6th Cir. 2000). Faced with looming  disaster, Lloyd's reasonably deemed it essential  to obtain adequate funding for Equitas. The only  potential source for such funding consisted of  the names themselves. If they were entitled to  set off any claims they might have against  Lloyd's, the collection of the full assessment  would be deferred until those claims could be  adjudicated. The pay now sue later clause was  designed to enable Equitas to be fully funded  immediately. That would work to the benefit of  the names by giving them surer, earlier, and  fuller reinsurance. In exchange it was reasonable  to ask them to postpone the enforcement of any  claims they might have against Lloyd's. Instead  Lloyd's has had to prosecute these suits and many  like them to collect from the names. Were it not  for the pay now sue later clause, many other  names might have forced Lloyd's into collection  litigation as well.


13
In these circumstances the clause did not  violate international due process or, we add  unnecessarily, domestic due process. It is the  same procedure used by federal law when a firm  withdraws from a multiemployer pension plan--the  firm is required to pay the plan administrator's  assessment of the firm's share of vested but  unfunded benefits and to reserve any objections  for a subsequent suit, Multiemployer Pension Plan  Amendments Act, 29 U.S.C. sec.sec. 1399(c)(2),  1401(d); Robbins v. Pepsi-Cola Metropolitan  Bottling Co., 800 F.2d 641, 642 (7th Cir. 1986)  (per curiam)--and this procedure ("pay now,  dispute later," id.) has survived due process  challenge, see, e.g., Debreceni v. Merchants  Terminal Corp., 889 F.2d 1, 3-4 (1st Cir. 1989).  Anyway the question is not whether Lloyd's  accorded due process to the names, but whether  the English courts did. All they did was enforce  the clause, and they did so on the basis of an  interpretation of a provision of the original  contract between the names and Lloyd's that  authorized Lloyd's to take measures unilaterally  to prevent the society from failing. Stated  differently, the courts held that the names had  waived their procedural rights in advance, thus  bringing the case within the rule of D.H.  Overmyer Co. v. Frick Co., 405 U.S. 174 (1972).  That case upheld against a due process challenge  similar to that mounted by the names in this case  the enforcement of a cognovit note, by which a  debtor consents in advance to the creditor's  obtaining a judgment against him on the note  without notice or hearing, and possibly even--to  make the analogy to the present case even closer-  -with the appearance on the debtor's behalf, to  confess judgment, of an attorney designated by  the creditor. Id. at 176. The English courts'  interpretation of the original contract with the  names as authorizing the pay now sue later clause  could not be thought so unreasonable an  interpretation of that contract as to take the  case out from under Overmyer by demonstrating the  absence of a genuine waiver. And this is to  assume that reasonableness in contract  interpretation could ever be a component of due  process, which we greatly doubt, as we're about  to explain.


14
The rationale for the conclusive-evidence  clause, and for the denial of full discovery  regarding the accuracy of the assessment, is  similar to the rationale for the pay now sue  later clause. If the names could resist ponying  up the assessment until its accuracy was  determined by the normal process of litigation,  with pretrial discovery followed by pretrial  motions and by trial, the funding of Equitas  would be delayed. But this clause does more than  postpone claims by the names; it extinguishes  them by shrinking the names' entitlement to a  right to the rectification of only those errors  that leap out from the assessment figure itself  with no right to pretrial discovery to search out  possible errors in the actuarial or other  assumptions that generated the figure. This  extinction of rights could raise a question if  what we are calling international due process had  a substantive component. But the defendants do  not argue that it does. Though we cannot find a  case on the point, the cases that deal with  international due process talk only of procedural  rights. See, e.g., Wilson v. Marchington, supra, 127 F.3d at 811. The only substantive basis that  the Uniform Foreign Money-Judgments Recognition  Act recognizes for not enforcing a foreign  judgment is that "the cause of action on which  the judgment is based is repugnant to the public  policy" of Illinois, 735 ILCS 5/12-621; see,  e.g., Ingersoll Milling Machine Co. v. Granger,  supra, 833 F.2d at 686-88; cf. Loucks v. Standard  Oil of New York, 120 N.E. 198, 201 (N.Y. 1918)  (Cardozo, J.), a claim the plaintiffs have  abandoned in this court.


15
If Parliament passed a law that the Equitas  premium was whatever Lloyd's Council said it was,  this would not be a denial of a procedural right  of any of the names, but rather a revision of the  substantive terms of the names' relation to  Lloyd's. But if Parliament went further and  precluded the names from challenging in court the  applicability of the new law to them, that would  be a curtailment of their procedural rights, and  doubtless a deprivation of their property without  due process of law. But this is not what  happened. Lloyd's appointed agents to negotiate a  contract binding the names that (they argue) was  disadvantageous to them. It was disadvantageous  in part because it reserved to Lloyd's a very  broad discretion to fix the premium for the new  reinsurance. But a one-sided contract is a  substantive, not a procedural, offense. (Nor, to  recur for a moment to the pay now sue later  clause, is an unreasonable contractual  interpretation a procedural violation.) The names  were free both to challenge the clause and to  show if they could "manifest error" in the  assessment of their liability under it. They  could not show this, but only because manifest  error is hard to prove. It would have to be an  error that was obvious because of the  disproportion between the reinsurance premium  levied by Lloyd's and the risk to which the  particular name would be exposed if he lacked  reinsurance. Their real objection to the  exclusive-evidence clause, moreover, is that it  curtails pretrial discovery, and the right to  pretrial discovery is not a part of the U.S.  concept of due process, e.g., Midway Motor Lodge  v. Innkeepers' Telemanagement & Equipment Corp.,  54 F.3d 406, 408 (7th Cir. 1995); Silverman v.  CFTC, 549 F.2d 28, 33 (7th Cir. 1977); Alexander  v. Pathfinder, Inc., 189 F.3d 735, 741 (8th Cir.  1999), let alone of international due process.  See, e.g., Hague Convention, art. 23 (reprinted  at 28 U.S.C. sec. 1781); Panama Processes, S.A.  v. Cities Service Co., 500 F. Supp. 787, 800  (S.D.N.Y. 1980), aff'd, 650 F.2d 408 (2d Cir.  1981); Rio Tinto Zinc Corp. v. Westinghouse,  [1978] A.C. 547 (H.L.); Gary B. Born,  International Civil Litigation in United States  Courts 843-55 (1996).


16
And again the key question is not the fairness  of Lloyd's measures but the fairness of the  English court in holding that Lloyd's was  authorized by its contract with the names to  appoint agents to negotiate a contract that would  bind the names without the names' consent. This  interpretation of the original contract, like the  interpretation authorizing Lloyd's to adopt the  pay now sue later clause, is not so unreasonable  that it could be thought a denial of  international due process even if international  due process had a substantive component.


17
We conclude that the judgments are enforceable  under the foreign money-judgments statute, and we  turn now to the other issues presented by these  appeals. Several of the appellants were  defendants in a separate suit brought by Lloyd's  against dissenting names that was reassigned to  the district judge (Judge Leinenweber) handling  the other suits because it was identical to those  suits. He granted judgment on the pleadings for  Lloyd's in the separate suit. The defendants in  that suit argue that the grant was erroneous,  because Lloyd's had submitted evidence in support  of the motion and Fed. R. Civ. P. 12(c) provides  that when this is done the motion for judgment on  the pleadings is automatically converted to a  motion for summary judgment and the defendants  argue that, so reconceived, the motion should not  have been granted until the defendants had a  chance to put in their own evidence. The issue is  moot. The suits are identical, and the defendants  have not advised us of any evidence that would  affect our determination that the judgments  obtained by Lloyd's in England are enforceable  under English law.


18
The separate appeal by Collins is frivolous and  requires no discussion at all, and we proceed to  the last issue, a challenge to the citations  issued by Lloyd's in aid of its judgments. Since  we are affirming the district court's order  allowing Lloyd's to collect its judgments and  hence to issue citations in aid of that  collection effort, the challenge to the already  issued citations may seem moot. But it is not,  because Lloyd's may seek sanctions for contempt,  the defendants having refused to comply with the  citations. The issue of the validity of the  sanctions could be deferred to the contempt  proceeding, if any, but we think it best to try  to wind up this litigation by resolving the issue  now. It is not difficult to resolve. The  defendants' argument is that in the case of a  foreign judgment, as distinct from a judgment  rendered by another jurisdiction within the  United States, citations may not be issued until  a court has entered an order recognizing (that  is, declaring enforceable) the judgment that the  citations are in aid of. We cannot see any legal  or practical basis for such a two-step, and it is  in tension with Ill. S. Ct. R. 277(a), which  states that citation proceedings "may be  commenced at any time with respect to a judgment  which is subject to enforcement." Proceedings are  "commenced" simply by an oral or written request  to the clerk to issue citations. Ill. S. Ct. R.  277(b). The clerk does not investigate to see  whether the judgment is truly enforceable. The  issue of the judgment's enforceability is raised  by way of defense to compliance with, not  commencement of, the citations proceeding--which  is what happened here. There is no reason to make  the judgment creditor bring two separate  proceedings, one to enforce the judgment and the  other to collect it.


19
Any doubt on this score is dispelled by reading  in tandem the statutes governing enforcement of  foreign-state and foreign-nation judgments  respectively. The Illinois Enforcement of Foreign  Judgments Act, which governs the enforcement in  Illinois of judgments rendered in the courts of  other states of the United States, as distinct  from foreign nations, not only treats such  judgments the same as Illinois judgments, 735  ILCS 5/12-652(a), which means that no separate  step of "recognition" is necessary before they  can be enforced; the act also makes the foreign  judgment enforceable unless the judgment debtor  objects and invokes "procedures, defenses, and  proceedings for reopening, vacating, or staying"  the judgment. This clearly implies that separate  "recognition" proceedings are not required--an  interpretation confirmed in cases from other  jurisdictions that have adopted the Uniform  Enforcement of Foreign Judgments Act. Redondo  Construction Corp. v. United States, 157 F.3d  1060, 1065 (6th Cir. 1998); Burchett v. Roncari,  434 A.2d 941, 943 (Conn. 1980). The Uniform  Enforcement of Foreign Money-Judgments Act, which  governs judgments of courts outside the United  States, makes such judgments, if enforceable at  all, "enforceable in the same manner as the  judgment of a sister state which is entitled to  full faith and credit." 735 ILCS 5/12-620. Q.E.D.


20
Affirmed.